Case 6:20-cv-01657-CEM-GJK Document 6-43 Filed 09/09/20 Page 1 of 3 PageID 432




                      Joy McCormack
                     ATTACHMENT 41
5/18/2020                                  Case 6:20-cv-01657-CEM-GJK Document 6-43
                                                                                AccountFiled 09/09/20 Page 2 of 3 PageID 433
                                                                                       Statement
                                                                                                                                      OANDA Corporation                  Phone +1 212 858 7690
I~ OAND~ fxTrade·                                                                                                                     315 West 36th Street, 9th floor
                                                                                                                                      New York, NY 10018
                                                                                                                                                                         Fax +1 212 208 4356
                                                                                                                                                                         Email: frontdesk@oanda.com




                                                                                                             Account Summary
Daniel A Calogero
                                                                                                             Opening Balance                                                                                                            $4,553.70
2600 Oak Hammock Preserve Blvd
                                                                                                             Opening Unrealized P/L                                                                                                         $0.00
Kissimmee, FL 34746 United States
                                                                                                             Opening NAV                                                                                                                $4,553.70
                                                                                                             Realized Profit                                                                                                                  $0.00
                                                                                                             Realized Loss                                                                                                                    $0.00
                                                                                                             Net Realized P/L                                                                                                                 $0.00
Statement Period                                                                        April 2020
                                                                                                             Withdrawals                                                                                                                      $0.00
Account Number                                                                                  -002         Deposits                                                                                                                         $0.00
Account Name                                                                                    MT4          Financing                                                                                                                        $0.00
Account Currency                                                                                USO          Commission                                                                                                                       $0.00
Leverage                                                                                        50:1
                                                                                                             Adjustments                                                                                                                      $0.00
                                                                                                             Closing Balance                                                                                                            $4,553.70
                                                                                                             Closing Unrealized P/L                                                                                                         $0.00
                                                                                                             Closing NAV                                                                                                                $4,553.70


                                                                                                             Account Leverage
                                                                                                             Mar31                                                                                                                           =50:1
                                                                                                             Apr30                                                                                                                           =50:1
Trading Summary
     Instrument                 Orders Filled                                             Volume                    Net P/L                      Loss               P/L Ratio                   Profit            Financing        Commission

           Total:                               0                                                                     $0.00                     $0.00                                           $0.00                 $0.00                  $0.00


Transfers and Fees
                    Date                                    Type                                     Method                                                      Debit                                   Credit                                Fee

                                                            Total:                                                                                               $0.00                                   $0.00                               $0.00


Open Positions
            Instrument                          Direction                                            Units                             Trades             Average Open Price                      Closeout Price                 Unrealized P/L

OANDA forex clients in the United States can receive reports on trade execution. On request, OANDA will generate a Trade Execution Report (https://www.oanda.com/account/execution-report) of all the transactions OANDA executed, in the same
currency pair, in the 15 minute windows before and after the client's transaction. The report will contain up to 15 transactions from each time period.
For informational purposes only. Errors & omissions excluded. Not intended as investment advice or for trading purposes. No warranties of accuracy, completeness or timeliness apply. OANDA assumes no liability for any decisions made in reliance
thereon.




https://fxtrade.oanda.com/fxtp/trade/statement/download/001-001-1296996-002/2020/5b4dacd97abb4120a95f9c6ebec9e90d173e1 Ode                                                                                                                       1/2


                                                                                                                                                                                                                  OANDA-0000001175-00001
5/15/2020      Case 6:20-cv-01657-CEM-GJK Document 6-43
                                                    AccountFiled  09/09/20 Page 3 of 3 PageID 434
                                                           Statement
                                                                                                      OANDA Corporation                 Phone +1 212 858 7690
t~    OAND~ fxTrade·                                                                                  315 West 36th Street, 9th floor
                                                                                                      New York, NY 10018
                                                                                                                                        Fax +1 212 208 4356
                                                                                                                                        Emai I: frontdesk@oanda.com




                                                                                   Account Summary
HEMRAJ D SINGH
                                                                                   Opening Balance                                                                                  $1,171.68
275 van nostrand ave.
                                                                                   Opening Unrealized P/L                                                                               $0.00
jersey city, NJ 07305 United States
                                                                                   Opening NAV                                                                                      $1,171.68
                                                                                   Realized Profit                                                                                       $0.00
                                                                                   Realized Loss                                                                                         $0.00
                                                                                   Net Realized P/L                                                                                      $0.00
Statement Period                                              April 2020           Withdrawals                                                                                           $0.00
Account Number                                                     9-001           Deposits                                                                                              $0.00
Account Name                                                        MT4-           Financing                                                                                             $0.00
Account Currency                                                    USO            Commission                                                                                            $0.00
Leverage                                                            50:1           Adjustments                                                                                         -$10.00
                                                                                   Closing Balance                                                                                  $1,161.68
                                                                                   Closing Unrealized P/L                                                                               $0.00
                                                                                   Closing NAV                                                                                      $1,161.68

                                                                                   Account Leverage
                                                                                   Mar31                                                                                                =50:1
                                                                                   Apr30                                                                                                =50:1
Trading Summary
                           Orders
  Instrument                                                     Volume              Net P/L               Loss          P/L Ratio               Profit         Financing     Commission
                            Filled

      Total:                       0                                                   $0.00               $0.00                                 $0.00              $0.00               $0.00


Transfers and Fees
               Date                         Type                           Method                                       Debit                         Credit                              Fee

        2020-Apr-28                      Withdrawal                  Debit Adjustment                                 $10.00                            $0.00                           $0.00

                                            Total:                                                                    $10.00                            $0.00                           $0.00


Open Positions
                                                                                                                     Average Open
      Instrument                   Direction                              Units                    Trades                                       Closeout Price              Unrealized P/L
                                                                                                                             Price
OANDA forex clients in the United States can receive reports on trade execution. On request, OANDA will generate a Trade Execution Report (https:/Avwwoanda.com/account/execution-
repcrt) of all the transactions OANDA executed, in the same currency pair, in the 15 minute windows before and after the client's transaction. The report will contain up to 15 transactions
from each time period.
For informational purposes only. Errors & omissions excluded. Not intended as investment advice or for trading purpcses. No warranties of accuracy, completeness or timeliness apply.
OANDA assumes no liability for any decisions made in reliance thereon.




https: //fxtrade.oanda.com/ fxtp/trade/statement/ download/001-001-394039-001/2020/ f33 f3 f7 e29272617 cef3d77050bfd4bf5889fe58                                                               1/2


                                                                                                                                                       OAN DA-0000000968-00001
